DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Basile et al. (Pub. Number US 2015/0167539 A1).

a drain passage (270) allowing the condensate collected in the lower header (Read as 220) of the intercooler to be drained; and
 a valve (250) opening and closing the drain passage (270) (See Figures 2-4, Paragraphs [0031]-[0041]), 
wherein the valve has a specific gravity less than a specific gravity of the condensate, and when the condensate is collected above a predetermined level in the lower header, the valve rises due to buoyancy to open the drain passage (Inherently);
(Re. Cl. 2) wherein the drain passage includes a first passage (Not Numbered) directly communicating with a lower cavity (202) of the lower header (Read as 220), a second passage (Not Numbered) downwardly connected to the first passage, and a valve seat (Not Numbered) disposed between the first passage (Not Numbered) and the second passage (Not Numbered), and a diameter (Not Numbered) of the first passage  (Not Numbered) is greater than a diameter (Not Numbered) of the second passage (Not Numbered) (Clearly seen on Figures 3-4); and
(Re. Cl. 3/2) wherein: the lower header (Read as 220) has the lower cavity (202) and a lower air passage (Not Numbered) 

    PNG
    media_image1.png
    876
    840
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    697
    804
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    593
    858
    media_image3.png
    Greyscale


It noted that:
The recitation of “wherein the valve has a specific gravity less than a specific gravity of the condensate, and when the condensate is collected above a predetermined level in the lower header, the valve rises due to buoyancy to open the drain passage” is considered as the functional language.  Basile discloses all the structural components of an intercooler drain system, which are read on those of the instant invention.  Therefore, the Basie system is capable of performing the same desired functions as the instant invention having been claimed in claim 1.
Additionally, when a claim includes a “wherein" clause or similar clause, it must contain, in order to be complete, an enumeration of sufficient elements to perform the function so specified in such clause. A "whereby' clause is not objectionable. It merely states the result and adds nothing to the patentability of a claim (Israel v. Cresswell, 76 USPQ 594; In re Boileau, 1948 C. D. 83). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Basile et al. (Pub. Number US 2015/0167539 A1), in view of Design choice.
The modified Basile discloses the invention as recited above, however, fails to disclose the specific gravity of the valve being greater than a specific gravity of oil.
One having an ordinary skill in the art of removing condensate from an intercooler of a turbocharged internal combustion engine, would have found the specific gravity of the valve being greater than a specific gravity of oil as a matter of design choice depending on the engine requirements/arrangements.  Moreover, there is nothing in the record which establishes that the claimed specific gravity of the valve being greater than a specific gravity of oil, presents a novel of unexpected result (See In re Kuhle, 526 F. 2d 553, 188 USPQ 7 (CCPA 1975)). 

Allowable Subject Matter
Claims 4-5 and 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shea (Pub. Number US-20180335261-A1) relates to an auxiliary multi-pass tube bundle heat exchanger including a drainage system.

Dudar et al. (Pub. Number US-20180283307-A1) relates to an engine intake system having a humidity sensor and a controller to activate the system to delivery fluid from a nozzle into the intake.

Ausman et al. (Pub. Number US-20170299269-A1) relates to a radiator including an outlet tank fluidly coupled to a second end of the fluid line.

Borkowski (Pub. Number US-20160186781-A1) relates to a compressor with a float drain.

Cardwell et al. (Pub. Number US-20150285128-A1) relates to a charge air cooler with an integrated adjustable drain mechanism.

Quinn et al. (Pub. Number US-20110107760-A1) relates to an intercooler having a condensate reservoir.

Erickson (Pub. Number US-20090031999-A1) relates to a charge air chiller including a valve for removing condensed moisture from the charge air before being supplied to an inlet manifold.

Dahl et al. (Pub. Number US-20080302327-A1) relates to a charge air cooler including a drain arrangement.

Dieterle et al. (Patent Number US-10100715-B2) relates to an intercooler including an air-outlet tank, a condensate collector, and a condensate line.

Goncalves (Patent Number US-10781742-B2) relates to a condensate drain valve for a charge air cooler.

Kume et al. (Patent Number US-9776474-B2) relates to a water discharge device that collects and drains condensed water.

Leon et al. (Patent Number US-9181853-B2) relates to an intercooler condensate to sump or a crankcase ventilation flow.

Pursifull (Patent Number US-9140178-B2) relates to methods and systems for draining condensate from a charge air cooler during a compressor bypass valve event.

Rericha et al. (Patent Number US-8376029-B2) relates to a keel cooler with a fluid flow diverter for optimizing the coolant flow.

Allouche (Patent Number US-7654397-B2) relates to a gravity separator for separating a liquid phase and a gas phase, including a collector for collecting the liquid phase, an outlet for extracting the gas phase, and a draining circuit for draining the liquid phase.
Gorel et la. (Patent Number US-6301887-B1) relates to a low-pressure EGR including an EGR cooler having a reservoir drainage and a solenoid-operated drain valve.

Little (Patent Number US-5275233-A) relates to an apparatus for removing moisture from hot compressor air including a water separator and a drainage.

Smelcer (Patent Number US-4856550-A) relates to a condensate trap on a condensing gas-fired furnace.

McDonald (Patent Number US-4856550-A) relates to a blowdown apparatus for removing contaminant entrained with the boiler water of a vapor generator.

Kawasaki (Pub. Number JP-2002349273-A) relates to an intercooler including a drain port having a float valve.

Nemoto et al. (Pub. Number JP-01232184-A) relates to a cooler having a separator, a drain tank, and a float type auto-drain valve.

Ikeda et al. (Pub. Number JP-10184471-A) relates to an intercooler including a drain trap having a float needle valve.

Pirotais (Pub. Number FR-2959455-A1) relates to an air-to-air heat exchanger including a drain orifice for draining condensates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        March 5, 2021